IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00390-CV

CONNIE JO HOLLER,
                                                           Appellant
v.

THE COUNTY OF BRAZOS COUNTY, TEXAS,
                                                           Appellee



                         From the 361st District Court
                             Brazos County, Texas
                       Trial Court No. 11-002561-CV-361


                          MEMORANDUM OPINION


      Appellant, Connie Jo Holler, presented a notice of appeal regarding a trial court

order or judgment signed on September 24, 2012. By letter dated, November 30, 2012,

the Clerk of this Court notified appellant that the docketing statement was past due and

must be filed within 21 days from the date of the letter. No docketing statement was

received and filed. By letter dated January 11, 2013, the Clerk of this Court warned

appellant that the appeal would be dismissed without further notification unless,
within 14 days from the date of the letter, a docketing statement was filed. Again, no

docketing statement was received and filed.

       We also note that appellant has not paid for the clerk’s record. This Court

notified appellant by letter dated December 11, 2012, that the appeal would be

dismissed if arrangements were not made to pay the trial court clerk’s fees.           No

payment was made. This Court again notified appellant by letter dated January 11,

2013, that the appeal would be dismissed for want of prosecution if arrangements were

not made to pay the trial court clerk’s fees and notification sent to this Court indicating

the actions taken. This Court has not received notification that arrangements were

made to pay the clerk’s fees.

       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b); §

51.941(a) (West 2005); and § 51.208 (West Supp. 2011). Under these circumstances, we

suspend the rule and order the Clerk to write off all unpaid filing fees in this case. TEX.

R. APP. P. 2. The write-off of the fees from the accounts receivable of the Court in no

way eliminates or reduces the fees owed by appellants.

       Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.3(b).




                                               AL SCOGGINS
                                               Justice

Holler v. The County of Brazos County, Texas                                         Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed February 21, 2013
[CV06]




Holler v. The County of Brazos County, Texas    Page 3